158 Ga. App. 348 (1981)
280 S.E.2d 393
HENSON
v.
DEKALB COUNTY.
61278.
Court of Appeals of Georgia.
Decided April 23, 1981.
R. Edward Furr, Jr., for appellant.
Gail C. Flake, Robert H. Walling, for appellee.
POPE, Judge.
This appeal arises from the dismissal of appellant's appeal in the Superior Court of DeKalb of his conviction in the Recorder's Court of DeKalb County on charges of reckless driving, failure to yield the right of way, and no proof of insurance. The appellant attempted to appeal the conviction to the superior court by a direct appeal procedure pursuant to Code Ann. § 92A-510.
*349 Code Ann. § 92A-510 provides in pertinent part that "(i)n case of a conviction of any defendant in the courts named in this Chapter he shall have the right to appeal to the superior court. The appeal shall be entered as appeals are now entered from the probate court to the superior court. . . The hearing in the superior court shall be a de novo investigation and all proceedings shall be as is now provided by law." (Emphasis supplied.) The code section makes no mention of county recorder's courts and therefore a direct appeal is not provided from the decisions of such a court. The courts named in Chapter 92A-5 from which a direct appeal would lie are probate courts, municipal courts and police courts. The act provides that police courts shall be construed to include mayor's courts or recorder's courts, or like municipal courts by whatever names called." (Emphasis supplied.) Code Ann. § 92A-503. The language in this section makes it apparent that only recorder's courts of municipalities were contemplated.
The proper procedure for appealing from any decision of the Recorder's Court of DeKalb County is by application for a writ of certiorari under the provisions of the Georgia Constitution (Code Ann. § 2-3305) and statutory law (Code Ann. § 19-203). Ga. L. 1959, pp. 3093, 3100. Appellant's appeal was improperly before the superior court which had no jurisdiction of the matter and therefore dismissal was proper. See Rushing v. City of Plains, 152 Ga. App. 884 (1) (264 SE2d 319) (1980); see also Cochran v. City of Rockmart, 242 Ga. 732 (251 SE2d 259) (1978).
Judgment affirmed. Quillian, C. J., and McMurray, P. J., concur.